                                            March 11, 2021
Via Email
Chief Magistrate Judge Cheryl L. Pollak
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                              Re: United States v. Isaac Sturgeon, 21-MJ-286

Dear Chief Judge Pollak:

        On March 8, 2021, Mr. Sturgeon was released on a $250,000 bond signed by 7 suretors and
with the condition that property be posted within three days. Mr. Sturgeon is the in the process of
posting his property, specifically - 200 Lovell Road, Dillon, Montana, 59725. My office has been in
contact with the Clerk & Recorder in Beaverhead County, Montana. We provided the County
Clerk’s office with a copy of the Federal Court bond (with a court seal) and deed to the property.
We were told this was insufficient and in order for the property to posted, a civil attorney will need
to complete the requisite paper and e-file the documents with the county clerk’s office. Mr.
Sturgeon is actively in the process of obtaining a civil attorney to complete this process. For these
reasons, we respectfully request an extension for posting property.
      I have conferred with the government and they do not object to extending the deadline to
Monday, March 15, 2021. Thank you for your time and consideration.

So Ordered,
                                                                          Sincerely,
                                    USMJ 3/11/2021
                                                                          /s/
                                                                          Ashley M. Burrell, Esq.

Cc: AUSA Tara McGrath




                                                    1
